PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/227,077
Filing Date: 20 Dec 2018
Appellant(s): Shah et al.



__________________
Brian R. Tumm
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/02/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
	Claims 1-15 are pending in the application.
Every ground of rejection set forth in the Office action dated 01/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-7 and 11-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Mehdizade et al. (US 20190180526) in view of Isozaki et al. (US 20170278320).
Claims 8-10 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Mehdizade et al. (US 20190180526) in view of Isozaki et al. (US 20170278320) and Hansen et al. (US 20180174373).

(2) Response to Argument
	Appellant’s arguments are italicized.
	Examiner’s responses are bolded.

	Appellant argues:
	As set forth above, Mehdizade discloses determining faults of redundant platforms of an autonomous vehicle and controlling the vehicle with the platform that operates properly. There is no disclosure or suggestion of a restricted section of a memory as both redundant platforms are collision tested in their entirely.

	
Examiner’s response:
	Examiner respectfully notes that Mehdizade discloses accessing a section of memory. Mehdizade is not relied upon to teach that the section of memory is restricted; instead, Isozaki is relied upon for this.

Appellant argues:
	In Mehdizade, the second platform determines failure codes by the collision test of the redundant platforms and determines the fault in a processor of a platform. There is no creation of a logging file, much less the sending of a logging file to a remote electronic controller that determines a fault in one of the platforms.

	Examiner’s response:
	Examiner respectfully notes that while not explicitly disclosed by Mehdizade, the creation of a logging file by a processor configured to determine a fault in a vehicle is common and well known in the art. However, Isozaki does in fact explicitly disclose the creation of a logging file and, as is outlined in the Final Office Action of 01/11/2021, is relied upon to teach the creation of such a file.

	Appellant argues:
The description of Fig. 2 of Mehdizade discloses a user device 54. At paragraph [0050] of Mehdizade, the user device 54 communicates with the remote transportation system 52 shown in Fig. 2 to schedule rides, dispatch autonomous vehicles and the like. Subscriber information detailing autonomous rides is also stored. There is no disclosure or suggestion in Mehdizade, however, of providing fault information to any remote device.

Examiner’s response:
Examiner respectfully notes that it is not Examiner’s position that Mehdizade identically discloses using the communication equipment disclosed in Mehdizade explicitly for transmitting fault data. However, Mehdizade explicitly discloses the use of dispatched autonomous vehicles for transporting users (Mehdizade P. [0051]). Mehdizade further discloses determining whether the controller platforms should be used for controlling the vehicle based on the determination of faults (Mehdizade P. [0091] and [0092]). Examiner notes that it would be plain and obvious to one of ordinary skill in the art that such a system would make use of transmitting a fault result to a dispatching system in order to indicate that an autonomous vehicle is not able to be used to provide a service such as the one outlined in Mehdizade P. [0051]. 

	Appellant argues:
	More importantly, a user of an autonomous vehicle is concerned about receiving a ride, not the condition of faults in platforms. Likewise, the remote transportation system is concerned with matching rides to autonomous vehicles in an efficient manner. There is no motivation or reason to believe the faults in either platform of Mehdizade are transmitted to a remote electronic controller or other remote device.

	Examiner’s response:
	Examiner respectfully submits that this is unconvincing. It is plainly obvious that a vehicle user would be interested to know if a vehicle in which they were riding had a fault of some kind since such a fault could directly impact the user’s safety.
	

	Appellant argues:
Page 10, lines 12-21 of the Final Action then states that it would be obvious to apply the local fault determination of Mehdizade in the known way of using a log file on a remote server with a reasonable expectation of success” citing KSR International Co. v Teleflex, Inc. This statement is not understood, as Mehdizade performs all calculations on the autonomous vehicle. As discussed above, there is no showing or reason to expect Mehdizade to send fault data to the devices shown in Fig. 2 therein. There is no disclosure or suggestion of sending a log file to a remote server, much less “determining, with the remote electronic controller (115), a fault in the first electronic controller (105) based on the logging file” at a remote electronic controller in Mehdizade. In Mehdizade, the fault is determined on the autonomous vehicle and the redundant platform is bypassed. There is no logical reason to send the fault to a remote device, much less determine the fault at a remote device and return same to the autonomous vehicle for control purposes. Such an arrangement is neither obvious nor even desirable.

Examiner’s response:
Examiner respectfully disagrees for the reasons outlined above. As noted above, Mehdizade, in addition to disclosing a fault determination process for an electronic controller as required by the claim, Mehdizade further discloses providing a remote transportation system for dispatching an autonomous vehicle to be used by a rider as outlined in Mehdizade P. [0051]. Mehdizade further discloses, in P. [0091] and [0092], the suitability of autonomous vehicle control hardware for controlling an autonomous vehicle based on detected faults in said hardware. Examiner asserts that it would make perfect sense for this fault information, once discovered, to be transmitted to the remote system disclosed in P. [0051], for instance in order to remove a faulty and potentially unsafe vehicle from the pool of dispatched vehicles. Indeed, P. [0052] contemplates that the fault detection improvements outlined in the reference can be used such that “an autonomous vehicle and autonomous vehicle based remote transportation system can be modified, enhanced, or otherwise supplemented to provide the additional features described in more detail below.”
Examiner further submits that “logging files” are common and well known in the vehicle controller arts and in the computing arts as a  whole, and it would be obvious to communicate such a fault, once discovered, in the form of a logging file. 

	Appellant argues:
Assuming for the sake of argument, Isozaki discloses a section of memory that is restricted, the Examiner does not provide a reason in which one of ordinary skill in the art would be motivated to combine the restricted memory of Isozaki with the system of Mehdizade. Merely suggesting that a memory may be restricted does not suggest executing, with a second electronic controller, a diagnostic service routine configured to access a restricted section of memory associated with a first electronic controller. Further, Mehdizade does not require or have a need for access to a restricted memory as any collision test that is performed is based on two processed outputs that are transmit to a check platform on the vehicle. In other words, access to data stored in a memory of any sort is not necessary to perform the collision test, considering the data required to do such is processed and output to the primary and backup check modules of Mehdizade. As best understood, Mehdizade only transmits navigation information which is necessary to perform autonomous driving.
Isozaki discloses protecting OEM data that is sent outside the vehicle to a server as a log. Various types of data, including camera outputs, vehicle driving performance data, and the like are sent to a remote server. There is no specific disclosure of determining vehicle faults at a remote site. Mehdizade is mainly directed to a vehicle system for determining fault and continuing operation of an autonomous vehicle. There is no motivation to provide the additional features including sending logging data in Isozaki, except to attempt to obtain the claimed arrangement. Mehdizade is not concerned with providing data to an OEM.

	Examiner’s response:
	Examiner respectfully disagrees. Examiner notes that the FOA of 01/11/21 clearly outlines that it would be obvious to utilize encryption in a vehicle ECU to prevent malicious attackers from accessing or altering data illegitimately, as is taught by Isozaki in P. [0007] and [0035]. Isozaki further teaches sending a logging file from a vehicle ECU to a remote system. In both of these cases one of ordinary skill in the art would recognize that the vehicle ECU encryption and decryption method and system of Isozaki as well as vehicle ECU logging and remote transmission method and system of Isozaki would readily lend itself to the fault diagnostic for an autonomous vehicle used in an autonomous vehicle transport service with remote dispatch of Mehdizade.
This would be obvious, for example, in order to access a section of memory encrypted to protect against malicious attackers, determine the existence of a fault, and if a fault is detected, transmit the fault determination in the form of a logging file to a remote system in order to allow an autonomous vehicle dispatch system to determine that an autonomous vehicle should not be used to transport a user based upon the discovery of a fault in the vehicle that may render it unsafe to use.

	Appellant argues:
Finally, to reiterate, claim 1 also recites “determining, with the remote electronic controller (115), a fault in the first electronic controller (105) based on the logging file.” There is no disclosure of this functionality in Mehdizade, wherein such determination is determined on the vehicle and not remotely. Further, there is no logical reason to modify Mehdizade to provide such an arrangement in view of Isozaki. Finally, the discussion at the last paragraph of page 11 to page 12, line 3 of the Final Action, simply states that it would be obvious to apply the known technique of accessing encrypted ECU data stored in a storage unit as taught by Isozaki “in the fault diagnostic system including transmission of ECU data to a remote processor as taught by Mehdizade to allow for the diagnosing of electronic fault codes while simultaneously preventing malicious attackers from accessing or altering data illegitimately.” Appellant disagrees with this statement. In Mehdizade, the determination of fault codes occurs on the autonomous vehicle to allow for proper control thereof. There is no motivation or logical reason to provide the data in Mehdizade, used to determine faults in the redundant platforms or processors thereof, to a remote electronic controller for performing the determination. The Mehdizade arrangement would then await a return signal in order to control the autonomous vehicle. Such an overly complicated arrangement would go against the straightforward onboard determination arrangement and control set forth in Mehdizade.

Examiner’s response:
Examiner respectfully disagrees for the same reasons outlined above, namely that it would make a great deal of sense to access a section of memory encrypted to protect against malicious attackers, determine the existence of a fault, and if a fault is detected, transmit the fault determination in the form of a logging file to a remote system in order to allow an autonomous vehicle dispatch system to determine that an autonomous vehicle should not be used to transport a user based upon the discovery of a fault in the vehicle that may render it unsafe to use.

Appellant argues:
Thus, claim 11 distinguishes over Mehdizade and Isozaki for at least the reasons set forth above with respect to claim 1. Further, there is no reason to modify Mehdizade to have “the remote electronic controller (115) configured to determine a fault in the first electronic controller (105) based on the logging file” as set forth in claim 11. As discussed above, there is no motivation to provide the data in Mehdizade to determine faults in the redundant platforms or processors thereof to a remote electronic controller for performing the determination. Isozaki is directed to providing vehicle data to a remote OEM. There is no motivation to provide OEM data in Mehdizade and no reason to combine Isozaki therewith, other than an attempt to obtain the claimed arrangement. The Mehdizade arrangement would need to await a return signal from an OEM in order to control the autonomous vehicle. Such an overly complicated arrangement would go against the straightforward onboard determination arrangement and control set forth in Mehdizade. For the above reasons, claim 11 distinguishes over Mehdizade and Isozaki. Therefore, reversal of the rejection of claim 11 is respectfully requested.

Examiner’s response:
Examiner respectfully disagrees for the same reasons outlined above. Namely, Mehdizade clearly discloses dispatching autonomous vehicles for user transport purposes, and it would be obvious to one of ordinary skill in the art to provide fault data to a dispatch system such that an autonomous vehicle could be removed from the pool of available vehicles due to the presence of a fault that renders it unsafe for driving. The use of a logging file sent to a remote system as explicitly disclosed by Isozaki would be an obvious way to communicate such fault data to a remote dispatch system.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
Conferees:
/JELANI A SMITH/  Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                    

/JOSEPH M ROCCA/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.